Order entered December 4, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00394-CV

   IN RE ALBERT G. HILL, JR., DECEASED, THROUGH MARGARET KELIHER,
  INDEPENDENT EXECUTOR OF THE ESTATE OF ALBERT G. HILL, JR., Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-14714-H

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we REINSTATE this case and DISMISS

relator’s April 4, 2019 petition for writ of mandamus. We VACATE our April 5, 2019 order

staying the trial court’s March 21, 2019 discovery order and requesting a response.   It is

ORDERED that each party bear its own costs of this original proceeding.




                                                    /s/   LANA MYERS
                                                          JUSTICE